Citation Nr: 1533683	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-30 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1986 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a TDIU.

The Veteran was scheduled for a Board hearing before a Veterans Law Judge (VLJ) in May 2015. In April 2015, the VA received notice from the Veteran to withdraw his request for a Board hearing, and the hearing was cancelled.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for a TDIU. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2014).

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

In this case, the Veteran has continuously claimed that his service-connected right elbow and the separately evaluated ratings with this condition have been impacting his employability. The competent medical evidence of record, to include VA Compensation and Pension (C&P) examinations, VA and private treatment records, show that the Veteran's service-connected right elbow disability does in fact contribute, in-part or in-whole, to the Veteran's inability to obtain and sustain gainful employment. The Board finds, however, that the evidence of record is insufficient in providing an adequate disability picture in which adjudication can be made regarding the exclusive effects of the Veteran's service-connected condition and his inability to maintain gainful employment. 

The Veteran was afforded a C&P examination for his right elbow in April 2011, over 4 years ago. During the examination the Veteran noted stiffness, instability, weakness and constant pain in his right elbow. On examination, the examiner noted diminished range of motion, as well as weakness and decrease in strength. The examiner noted decreased functional dexterity, limited lifting and pain. With regards to functional effects, the examiner noted moderate to severe effects to daily activities such as chores, shopping, driving and sports. A review of the VA and private medical treatment records reveal no additional insight into the functional/ occupational effects of the Veteran's service-connected condition. No further examination is of record. 

The Board also notes that the Veteran is already in receipt of disability benefits from the Social Security Adminstration (SSA). While the Veteran's service-connected right elbow condition is among the disabilities listed as the primary cause of his inability to find employment, there are several other non-service-connected disabilities in which the SSA determination relied on to determine the Veteran's disability status. As such, this determination is not dispositive of demonstrating that the Veteran's service-connected right elbow condition alone causes his inability to find employment, and paints an insufficient disability picture in which the Board could determine a TDIU. Furthermore, while SSA determinations may be probative evidence in considering the claim at hand, such decisions are not binding on the Board. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).

Therefore, the question that remains is whether the Veteran's service-connected right elbow disabilities precluded him from obtaining or engaging in substantially gainful employment; that is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board recognizes that the ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions. See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."). The Board finds, however, that, here, there is simply insufficient evidence on record regarding the functional effects of the Veteran's service-connected disability alone, for an adjudication to be made for a TDIU.
Based upon the evidence cited above, consistent with the Veteran's argument, the Board concludes that the evidence of record is insufficient for adjudication and therefore, remand for this purpose is warranted. In this regard, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). Here, the most recent VA examination was conducted in 2011, more than 4 years ago. The Board finds that the 2011 examination to be inadequate for appellate review because it is not only temporally distant, but also fails to provide any opinions regarding functional effects on the Veteran's occupation, or any occupational deficiencies, due exclusively to his right elbow condition. When VA undertakes the duty to provide an examination, it must be an adequate one. See Barr v. Nicholson, 21 Vet. App. 303. Consequently, the Board finds that a new examination, to include a social and industrial (vocational) survey is warranted before the VA can adequately determine whether the Veteran's service-connected right elbow condition preclude him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any service-connected condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a VA C&P examination with an appropriate VA examiner to ascertain the nature and severity of the Veteran's service-connected disabilities. The examiner is asked to provide an opinion regarding the functional impairments/deficiencies caused exclusively by the Veterans service-connected disabilities, as they relate to obtaining and maintaining gainful employment. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. After completing the development above, the RO should obtain a Vocational opinion from an appropriate examiner, or the Veteran should be afforded a VA Social and Industrial Survey, to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment. The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination. In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed. If not, the RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




